Citation Nr: 1741366	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Whether permanent incapacity for self-support is established for A.K.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  The Veteran died in January 1995.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The Board reopened and remanded the appellant's claim for additional development in August 2013, and it remanded the claim in September 2014.  The Board subsequently denied the appellant's claim in July 2015.  However, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant, through counsel, and the Secretary of Veterans Affairs submitted a Joint Motion to Vacate and Remand (JMR), requesting that the Board's decision be vacated and remanded on the ground that the Board failed to ensure compliance with its September 2014 remand instructions.  In February 2016, the Court granted the JMR and remanded the case to the Board for further appellate review.  The appellant's claim was last before the Board in April 2016, when it was remanded for additional development.  

The issue of whether permanent incapacity for self-support is established for A.K. is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran died in January 1995.  The Veteran's death certificate provides that the immediate cause of his death was acute myelogenous leukemia (AML), and it does not list any significant conditions that lead to his immediate cause of death.  
2.  At the time of his death, the Veteran was service connected for right ear hearing loss and for residuals of a fracture of the left maxillary.  

3.  The Veteran's AML was not a type of chronic B-cell leukemia.  

4.  The preponderance of the evidence of record is against a finding that the Veteran's service-connected right ear hearing loss or residuals of a fracture of the left maxillary was a principal or contributory cause of the Veteran's death.  

5.  The preponderance of the evidence of record is against a finding that the Veteran's AML was caused by, or was otherwise etiologically related to, his active service, to include presumed herbicide exposure.  

6.  The preponderance of the evidence of record is against a finding that the Veteran's death was due to a service-connected disability that was either the principal or a contributory cause of his death.  


CONCLUSIONS OF LAW

1.  The Veteran's AML was not incurred in, or otherwise etiologically related to, his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

As noted above, the appellant's claim was remanded for additional development in August 2013, September 2014, and April 2016.  In August 2013, the Board remanded the claim, in pertinent part, for the RO to provide adequate notice regarding substantiating a claim for service connection for the cause of the Veteran's death, to obtain outstanding records pertaining to the Veteran from the Social Security Administration (SSA), to obtain pertinent private medical records, and to obtain a VA medical opinion.  

Following the Board's remand, a VA medical opinion was obtained in October 2013.  Additionally, VA attempted to obtain any outstanding records pertaining to the Veteran from SSA, but as reflected in an October 2013 VA formal finding of unavailability of SSA records, the requested records were unavailable, and any further attempts to obtain them would be futile.  The record also includes a November 2013 letter from SSA to the appellant, which indicates that the Veteran had been approved for disability benefits for a primary diagnosis/impairment code of schizophrenic, paranoid, and other psychotic disorders, but that the folder with all of his medical records had been destroyed.  

However, as reflected in the Board's September 2014 remand order, the AOJ had not sent corrective VCAA notice indicating that the Veteran was service connected for right ear hearing loss and residuals of a left maxillary fracture at the time of his death.  Additionally, the Board noted that the AOJ did not attempt to request records that had been identified by the appellant.  As such, the appellant's claim was remanded for the AOJ to send the appellant a corrective VCAA notice letter; to request that she furnish updated authorization forms for relevant private providers and to thereafter attempt to obtain any additional evidence for which the appellant provided authorization; and to obtain an additional VA medical opinion if additional medical treatment records were obtained.  

The AOJ sent a corrective VCAA notice letter in February 2015 that informed the appellant of the evidence needed to support a claim for death benefits, and it specifically indicated that during the Veteran's lifetime, service connection was established for right ear hearing loss and for residuals of a left maxillary fracture.  Of note, the February 2015 letter requested that the appellant complete and return an enclosed VA Form 21-4142, Authorization for Release of Information, so that VA could attempt to obtain identified private medical records.  

As the Board noted in its April 2016 remand order, in June 2015, the appellant submitted signed release forms for VA to assist in obtaining private treatment records from McLaren Central Michigan, Meridian Home Care, and Davis Clinic.  However, as these forms had expired before VA attempted to obtain the identified records, the Board remanded the appellant's claim, in part, for the appellant to furnish updated release forms and to make reasonable efforts to obtain any additional evidence for which the appellant adequately identified and provided authorization.  As the record also indicated that there might have been outstanding VA treatment records from the Detroit, Saginaw, and/or Battle Creek, Michigan VA Medical Centers (VAMC), the Board also remanded the appellant's claim for the AOJ to attempt to obtain any outstanding VA treatment records.  In addition, the Board remanded the appellant's claim to obtain an addendum medical opinion that addressed possible benzene exposure.  

Following the Board's April 2016 remand order, the AOJ obtained outstanding medical treatment records from the Battle Creek VAMC.  In August 2016, the AOJ was informed that there were no outstanding and available records from the Saginaw VAMC from the requested time period, and in December 2016, it was informed that there were no outstanding and available records from the Detroit VAMC from the requested time period.  These reports of contact from the Saginaw and Detroit VAMCs were noted in the June 2017 SSOC.  
With respect to private medical treatment records, reports of general information dated in August 2016 reflect that the Davis Clinic and Meridian Home Care facilities were closed.  The appellant was informed of VA's inability to obtain these records in a letter dated in August 2016.  With respect to McLaren Central Michigan, records from Central Michigan Community Hospital were associated with the claims file in 2016.  The Board notes that the records, which appear to be largely duplicative of records from Central Michigan Community Hospital that had previously been associated with the claims file, are stamped with "poor quality original," and an August 2016 report of contact indicates that a representative from McLaren/Central Michigan Community Hospital informed VA that the microfilm was illegible.  

Finally, in June 2017, a supplemental medical opinion was obtained that addressed the inquiry posed by the Board in its April 2016 remand order.  

Therefore, in light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in February 2011, and in February 2015, it sent a corrective notice letter that informed the appellant of the evidence needed to support a claim for death benefits, and that specifically indicated that during the Veteran's lifetime, service connection was established for right ear hearing loss and for residuals of a left maxillary fracture.  Thus, the Board finds that VA has fulfilled its duty to notify the appellant.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service VA treatment records, identified and available private medical treatment records, and lay statements have been associated with the record.  In addition, VA medical opinions were obtained in October 2013 and June 2017.  

To the extent that there might have been outstanding records from the Saginaw and Detroit VAMCs, as reflected above, VA attempted to obtain any outstanding treatment records and was informed that no such records were available.  Additionally, while the record reflects that the Veteran had been in receipt of disability benefits from SSA, it also indicates that his SSA records were destroyed and that further efforts to obtain them would be futile.  As such, the Board finds that VA has no further duty to attempt to obtain outstanding federal records, including those from VAMCs and SSA.  See 38 C.F.R. § 3.159(c)(2).  

Regarding private medical records from Davis Clinic and Meridian Home Care, as noted above, VA was informed that these facilities were closed, and it informed the appellant of such in an August 2016 letter.  As such, the Board finds that VA made reasonable efforts to obtain these records, and no additional efforts to obtain them are needed to comply with the duty to assist.  See 38 C.F.R. § 3.159(c)(1).  As for records from Central Michigan Community Hospital, the Board acknowledges that records received in August 2016 are of poor quality on account of the fact that the microfilms from the facility were not completely legible.  Upon consideration of the representation from the employee at Central Michigan Hospital regarding the quality of available records, in addition to the fact that the record already contained multiple copies of records from Central Michigan Hospital pertaining to the Veteran's AML, the Board finds that VA made reasonable attempts to obtain outstanding, pertinent records and that no further attempts are necessary for it to comply with its duty to assist.  See id.  

As neither the appellant nor her representative have identified any additional relevant evidence concerning her claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases, including chronic B-cell leukemias, shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  Chronic B-cell leukemias include, but are not limited to, hairy-cell leukemia and chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice: Diseases Not Associated with Exposure to Certain Herbicide Agents, 61 Fed. Reg. 59232 (Nov. 2, 1999).  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (adding that the issue "will be determined by exercise of sound judgment, without recourse to speculation").  

To comprise the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, the appellant must show that a service-connected disability contributed substantially or materially to the veteran's cause of death, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (detailing that it is not sufficient to show that a service-connected disability "casually shared in producing death, but rather it must be shown that there was a causal connection").  In general, minor service-connected disabilities, particularly those of a static nature, or those that do not materially affect a vital organ, will not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness. See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran in this case died in January 1995.  According to his death certificate, the immediate cause of his death was AML.  At the time of his death, the Veteran was service connected for right ear hearing loss and for residuals of a left maxillary fracture.  The Veteran's personnel records reflect that he served in the Republic of Vietnam from December 1968 to August 1969.  As set forth in her November 2011 VA Form 9, as well as other statements of record, the appellant essentially contends that the Veteran's AML was the result of his exposure to herbicides in Vietnam and that she is therefore entitled to dependency and indemnity compensation benefits.  

The Veteran's service treatment records do not reflect any diagnoses of, or treatment for, AML.  In his April 1970 separation report of medical examination, he was clinically evaluated as normal except for a cast on his right hand due to a fracture of the right fifth metacarpal bone and decreased visual acuity.  

Following service, an October 1993 VA general medical examination provides that there were no known physical problems other than a scalp laceration.  There were no complaints aside from mental health-related issues associated with schizophrenia.  It was noted that the Veteran smoked a pack of cigarettes a day.  

In an August 1994 discharge report from Central Michigan Community Hospital, Dr. Letzer noted that the Veteran's chief complaints included bone pains and newly-diagnosed acute leukemia.  According to the report, the Veteran was in a usual state of health until approximately one to one-and-a-half months prior, when he began to develop diffuse bony pains, in addition to weight loss, increased fatigue, anorexia, and fevers.  Multiple bone marrow studies were performed, and a final opinion obtained from the University of Michigan included a diagnosis of AML.  The Veteran's noted social history included thirty packs per year of cigarettes.  The impressions included AML.  A cardiology consult from Central Michigan Community Hospital that is also dated in August 1994 notes that the Veteran smoked about a pack per day until his August 1994 admission.  

The Veteran's death certificate reveals that he died on January [redacted], 1995.  As noted above, the death certificate indicates that the immediate cause of his death was AML.  It states that the approximate interval between the onset of AML and his death was six months.  The Veteran's death certificate does not list any significant conditions that lead to his immediate cause of death.  An autopsy was not performed on the Veteran.  

In an April 2013 brief, the appellant's representative maintained that although AML is not currently associated with herbicide exposure, it should be noted that the chemical structure of Agent Orange is composed of benzene rings and that it is as likely as not that the exposure to Agent Orange also involves exposure to the effects of its components, which are benzene constituents.  The appellant's representative wrote that according to a specific report summary by the Institute of Medicine, Gulf War and Health: A Literature Review of Pesticides and Solvents (2003), there was sufficient evidence of a causal relationship between benzene and AML.  

In an October 2013 statement, the appellant wrote that the Veteran was exposed to Agent Orange when he served in Vietnam.  She also noted that the Veteran became ill with AML in 1994 and that AML can be caused by exposure to chemicals, including benzene, which she maintained was found in Agent Orange.  She also submitted an article regarding leukemia from metrohealth.org, which provides that risk factors for AML include smoking, long-term exposure to high levels of benzene, high-dose radiation exposure (such as from an atomic blast or nuclear reactor accident), and exposure to certain chemotherapy drugs.  

A VA medical opinion was obtained in October 2013.  The examiner provided that based on current, credible medical literature, AML is not a type of chronic B-cell leukemia.  Specifically, the 2008 World Health Organization classification of tumors of the hematopoietic and lymphoid tissues uses morphologic, immunophenotypic, genetic, and clinical features to define distinct diagnoses, and it has created borderline categories for cases that do not fit into a defined entity.  This approach has been adapted to improve the accurate assessment of patient outcomes in "typical" disease and to enable borderline cases.  Different tumor types are grouped by lineage into: (1) myeloid neoplasms, which are derived from bone marrow progenitor cells that normally develop into erythrocytes, granulocytes, monocytes, or megakaryocytes; (2) lymphoid neoplasm, which are derived variously from B-cell progenitory, T-cell progenitorys, mature T lymphocytes, or mature B lymphocytes; or (3) histiocytic/dendritic neoplasms, which are derived from cells that normally develop into "profession" antigen presenting cells or tissue macrophages.  

The examiner also opined that it was less likely than not that the Veteran's AML was incurred during, or was otherwise caused by, his active military service.  Citing to medical literature, the examiner provided that AML is the most common acute leukemia in adults and accounts for approximately 80 percent of cases in this group.  In adults, the median age at diagnosis is approximately 65 years, and the male to female ratio is approximately 5:3.  The examiner noted that the Veteran's service medical records did not evidence any reference to B-cell or to acute myelogenous leukemia, nor was acute or chronic disability shown by the service medical records or demonstrated by the evidence within the Veteran's first year following separation from service.  According to the examiner, AML is currently not associated with herbicide exposure.  Benzene, C6H6, is a highly flammable, volatile liquid that is the simplest member of the aromatic series of hydrocarbons.  It is used as a solvent and in the synthesis of dyes and drugs, and it is also a component of tobacco smoke.  Citing medical literature, the examiner provided that the risk of developing a myeloid malignancy after benzene exposure appears to be dose-related, and it is unknown whether there is any safe threshold for benzene exposure.  A potential association between formaldehyde exposure and AML has been controversial, with conflicting data from mega-analyses of epidemiologic studies.  Except for special groups exposed to high levels of benzene or radiation, the reported risks associated with occupation and chemicals have been less than twofold.  In a case-control study, cigarette smoking was associated with only a modest increase in leukemic risk.  However, a twofold increase in risk for AML was noted in subjects over the age of 60.  Citing to medical literature, the examiner also wrote that inherited disorders associated with defective DNA repair have also been associated with a high incidence of hematologic malignancies, including AML.  

In a June 2015 statement, the appellant again noted that the Veteran was exposed to Agent Orange while serving in Vietnam, and that it was sprayed up to 50 times more than the amount recommended by manufacturers.  She also submitted a printout from cancer.org, in addition to literature from the Leukemia Society of America.  Of note, the literature from the Leukemia Society of American provides that the exact cause of AML is unknown and that people who are exposed to excessive amounts of radiation or chemicals, such as benzene, are at a slightly higher risk of developing the disease, as are those who have received treatment with irradiation and certain types of chemotherapy.  

An additional VA medical opinion was obtained in June 2017.  The examiner opined that it was less likely than not that the Veteran's presumed exposure to Agent Orange constituted any benzene exposure at all.  She also opined that it was less likely than not that the Veteran's military service caused, or substantially contributed to, his death from AML.  
According to the examiner, it is not certain how the myth arose that Agent Orange contains benzene.  The chemical structures of these two entities both contain a hexagonal benzyl-like group structure, giving them a somewhat similar appearance, but there are no actual, active benzenes in Agent Orange.  The benzyl-like group in Agent Orange does not have any real similarity to the benzyl group in benzene.  Agent Orange has two or three attached chlorine atoms, and an attached oxygen atom, to its six points for attachment, and benzene has six hydrogen atoms on its six available points of attachment.  As such, the chemical composition is completely different in these two chemicals.  The chemical compound for Agent Orange is much more complex, and its molecular formula is C24H27C15O6, while benzene's molecular formula is C6H6.  The examiner also noted that Agent Orange active ingredients were equal amounts of 2, 4-dichlorophenoxyacetic acid (2, 4-D) and 2, 4, 5-trichlorophenoxyacetic acid (2, 4, 5-T), which contained traces of 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin (TCDD), and that benzene was not a component of Agent Orange.  

The examiner also explained that Agent Orange, or its components, were not listed as causes of AML by the National Institutes of Health.  Benzene is not an active component of Agent Orange and therefore would not be pertinent to the discussion of the Veteran's AML.  The examiner added that the recognized presumptive medical conditions have been put into law after study by the NIH, and AML is not a presumptive condition of Agent Orange exposure.  

Citing the National Cancer Institute, the examiner also provided that tobacco smoke contains many chemicals that are harmful to both smokers and non-smokers.  Breathing even a small amount of tobacco smoke can be harmful, and of the more than 7,000 chemicals in tobacco smoke, at least 250 are known to be harmful, including hydrogen cyanide, carbon monoxide, and ammonia.  Among the 250 known harmful chemicals in tobacco smoke, at least 69 can cause cancer.  The list of cancer-causing chemicals in tobacco smoke includes benzene.  

	Legal Analysis

At the time of his death, the Veteran's service-connected disabilities were right ear hearing loss and residuals of a fracture of the left maxillary.  As the Veteran's principal cause of death was AML, his death certificate establishes that neither his service-connected right ear hearing loss nor his residuals of a fracture of the left maxillary was a principal cause of death, as it was not an immediate or underlying cause of death.  See 38 C.F.R. § 3.312(b).  

In addition to the fact that the Veteran's service-connected right ear hearing loss and residuals of a fracture of the left maxillary appear to minor service-connected disabilities, the Veteran's death certificate lists no significant conditions that lead to the immediate cause of his death.  As such, the record also suggests that neither his right ear hearing loss nor his residuals of a fracture of the left maxillary was a contributory cause of his death.  See 38 C.F.R. § 3.312(c)(1)-(2).  Moreover, the appellant has not claimed, nor does the record otherwise suggest, that the Veteran's right ear hearing loss or residuals of a fracture of the left maxillary proximately caused, or aggravated, his AML.  As there is no evidence of record that tends to suggest a relationship between the Veteran's right ear hearing loss and/or residuals of a fracture of the left maxillary and the cause of his death, the preponderance of the evidence is against a finding that the Veteran's service-connected right ear hearing loss and/or residuals of a fracture of the left maxillary was a contributory cause of his death.  See 38 C.F.R. § 3.312(c)(1)-(2); see also 38 C.F.R. § 3.312(a) (providing that the issue of service connection for cause of death will be determined "without recourse to speculation").  Additionally, for the reasons noted above, a medical opinion addressing a possible relationship between the Veteran's service-connected right ear hearing loss and/or residuals of a fracture of the left maxillary and the cause of his death is neither warranted nor required.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Although the Veteran was not service connected for AML at the time of his death, service connection for his cause of death would be warranted upon establishing that his AML is a disease subject to presumptive service connection, or upon establishing that it had its onset during, or was otherwise etiologically related to, his active military service.  

As noted above, service connection may be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents during the Vietnam era, including all chronic B-cell leukemias, if such diseases are shown to be manifest to a degree of 10 percent within the period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  See 38 C.F.R. §§ 3.307(a), 3.309(e).  Here, the record establishes that the Veteran served in the Republic of Vietnam between December 1968 and August 1969, and therefore, exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, as set forth in the October 2013 VA medical opinion, AML is not a type of chronic B-cell leukemia.  In support of her conclusion that AML is not a type of chronic B-cell leukemia, the examiner relied on relevant medical literature concerning categories of tumors and her clinical expertise.  Therefore, in this regard, the Board finds the examiner's conclusion to be reliable and highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Accordingly, where, as here, the record does not contain any competent evidence of chronic B-cell leukemia, service connection for the Veteran's AML is not warranted on a presumptive basis.  As no other presumptive provisions appear to be applicable to the appellant's claim, the issue of presumptive service connection will not be further addressed.  

To establish service connection on a direct basis, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  While the appellant maintains that the Veteran's AML was caused by exposure to herbicides during his active service in the Republic of Vietnam, this assertion is inconsistent with other, more probative evidence of record, such as the October 2013 and June 2017 VA medical opinions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
As indicated above, both the October 2013 and June 2017 VA examiners opined that it was less likely than not that the Veteran's AML was caused by, or was otherwise etiologically related to, his active military service, to include presumed in-service herbicide exposure.  In rendering her opinion, the October 2013 examiner noted that AML is the most common acute leukemia in adults, and she stressed that the Veteran's service medical records did not contain any reference to B-cell or acute myelogenous leukemia.  Moreover, both the October 2013 and June 2017 examiners maintained that AML is not associated with herbicide exposure.  As noted by the June 2017 examiner, neither Agent Orange, nor its components, are listed as causes of AML by the National Institutes of Health.  

Although the appellant and her representative have asserted that the Veteran's AML was caused by herbicide exposure on account of Agent Orange reportedly containing benzene, a documented risk factor for AML, the competent medical evidence of record indicates otherwise.  See Caluza, 7 Vet. App. at 511.  Referencing the active ingredients in Agent Orange, the June 2017 examiner provided that benzene is not a component of Agent Orange.  The June 2017 examiner also stressed that even though the chemical structures of Agent Orange and benzene both contain a hexagonal benzyl-like group structure, and therefore have a somewhat similar appearance, there is no actual, active benzene in Agent Orange.  Both the October 2013 and June 2017 examiners explained that benzene has a simple molecular formula of C6H6, and as noted by the June 2017 examiner, the chemical compound of Agent Orange is much more complex, and its molecular formula is C24H27Cl5O6.  In light of the October 2013 and June 2017 examiners' opinions regarding AML and Agent Orange/benzene exposure, the medical sources upon which they relied, and their medical knowledge and skill, the Board finds the examiners' opinions to be reliable and highly probative.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  Given that there is no competent evidence suggesting an etiological relationship between the Veteran's AML and his active service, to include herbicide exposure, the Board also affords great weight to the examiners' opinions.  
Thus, despite the fact that the October 2013 VA medical opinion, as well as the medical literature provided by the appellant, indicate that benzene can be a risk factor for AML, particularly when one is exposed to benzene at high levels, the preponderance of the evidence weighs against a finding that the Veteran was exposed to benzene on account of his active service.  For the reasons set forth above, the competent medical evidence of record establishes that it is less likely than not that the Veteran's presumed exposure to Agent Orange constitutes any benzene exposure at all.  As noted by the October 2013 examiner, benzene is used in the synthesis of dyes and drugs, and it is a component of tobacco smoke.  The June 2017 examiner also noted that benzene is among the 250 known harmful chemicals in tobacco smoke, 69 of which can cause cancer.  To the extent that benzene might be associated with the Veteran's AML, the record reflects that he smoked up to a pack per day until his August 1994 admission for AML.  However, there is no competent evidence of record that tends to suggest that the Veteran was exposed to benzene on account of his presumed exposure to Agent Orange.  

The Board also notes that the passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  Thus, in addition to the examiner's opinions, the Board finds significant that there is no medical evidence of AML prior to August 1994, over twenty years after the Veteran's separation from service.  Moreover, the October 1993 VA general medical examination report provides that the Veteran had no known physical problems, aside from a scalp laceration.  Additionally, as noted above, the VA Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, such as AML.  

In reaching these conclusions, the Board has considered the appellant's contentions.  However, as a lay witness, the appellant is only competent to report on observed symptoms of the Veteran's condition and his history of medical treatment.  E.g., Layno, 6 Vet. App. at 469-70.  Although it is presumed that the Veteran was exposed to herbicides during service, determining the potential cause of AML and/or the possible relationship between AML and herbicide exposure is beyond the scope of lay observation.  Thus, a determination as to whether the Veteran's AML is etiologically related to his in-service herbicide exposure requires specialized training.  See Jandreau, 492 F.3d at 1377 (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the appellant's lay assertions do not constitute competent evidence concerning the etiology of the Veteran's AML.  See 38 C.F.R. § 3.159(a)(1).  Moreover, given that there is no competent evidence of record indicating that the Veteran's AML is etiologically related to his active military service, to include herbicide exposure, the appellant's assertions are significantly outweighed by the competent medical opinions discussed above.  

In summary, the evidence of record weighs against a finding that the Veteran's service-connected right ear hearing loss or residuals of a left maxillary fracture was a principal or contributory cause of the Veteran's death.  Additionally, the competent evidence of record weighs against a finding that the Veteran's AML had its onset during, or was otherwise etiologically related to, his active military service, to include presumed herbicide exposure.  There is also no indication of chronic B-cell leukemia.  The Board therefore finds that the weight of the probative evidence is against a finding that a disability incurred in active service was the principal or contributory cause of the Veteran's death.  The Board is sympathetic to the appellant, a surviving spouse who lost her husband.  Nevertheless, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Thus, the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  


REMAND

The Board must remand the appellant's claim regarding whether permanent incapacity for self-support is established for A.K. to the AOJ so that it may issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a timely notice of disagreement is filed).  In an April 2017 rating decision, the RO concluded that permanent incapacity for self-support was not established for A.K.  The appellant filed a notice of disagreement, via a VA Form 9, in June 2017.  As it does not appear that the AOJ has issued an SOC with respect to this issue, a remand is necessary for the AOJ to issue an SOC to the appellant so that she may perfect any appeal of this issue by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC pertaining to the issue of whether permanent incapacity for self-support is established for A.K.  The appellant is advised that the Board will only exercise appellate jurisdiction over this claim if she perfects a timely appeal of it.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


